Paine, J.
Foreclosure action was brought upon a mortgage securing a note of $10,000. Sale was confirmed August 15, 1938, leaving a deficiency of $1,507.89. On December 23, 1938, motion was filed for a deficiency judgment against Franz Dittrich only. No objections were filed to said motion, but the trial court denied the same, and plaintiff appeals, her motion for new trial being overruled.
This action involved the same question as was discussed somewhat at length in the companion case of Vlazny v. Dittrich, ante, p. 266, 285 N. W. 697. It appears that the mortgage and note were executed at least a year prior to the repeal of the deficiency judgment law, and under our several decisions on this same question the plaintiff was clearly entitled to a deficiency judgment. Helfrich v. Baxter, 128 Neb. 281, 258 N. W. 532; Arnold v. Hawley, 128 Neb. 766, 260 N. W. 284; Stowers v. Stuck, 131 Neb. 409, 268 N. W. 310; First Trust Co. v. Eastridge Club, 134 Neb. 785, 279 N. W. 720; Filley v. Mancuso, 135 Neb. 403, 281 N. W. 850.
The judgment of the trial court, denying motion for deficiency judgment, is hereby reversed, and remanded to enter judgment in accordance herewith.
Reversed.